Citation Nr: 1520478	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Douglas A. Kugal, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Appellant served on active duty from September 1983 to November 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in New York, New York.

In February 2015, the Appellant testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge; a transcript of his testimony is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The unstable left shoulder existed prior to service and was asymptomatic at entry into service.  

2.  The preexisting unstable left shoulder increased in severity beyond a normal progression during service.


CONCLUSIONS OF LAW

1.  An unstable left shoulder clearly and unmistakably preexisted service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  A post-operative unstable left shoulder was aggravated by peacetime service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Appellant's February 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant had service from September 26, 1983 to November 28, 1983.

Service treatment records indicate that the Appellant denied experiencing a painful or "trick" shoulder and bone or joint deformities at his March 1983 entrance examination, and that physical evaluation of his upper extremities was normal.  In November, the Appellant was seen for a painful left shoulder.  Upon initially seeking treatment, in October 1983, he reported a history of left shoulder pain for 2 weeks, increased with sit-ups and push-ups; a history of experiencing 10 left shoulder dislocations per year was noted.  Examination was normal and he was returned to full duty.  

In November 1983, he reported that he dislocated his shoulder on October 31, 1983 and that he had two prior shoulder dislocations.  A subsequent treatment note indicates that the Appellant had another dislocation while wearing an immobilizer.  An orthopedic consultation report indicates that the Appellant had 12 shoulder dislocations in the previous 18 months, including in November 1983.  Following examination and x-ray, the diagnosis was unstable left shoulder, existed prior to service.  

The Appellant was provided with a Medical Board proceeding in November 1983.  The report states that the Appellant reported a history of 2 shoulder dislocations prior to service; the first occurred about 18 months earlier, due to a football injury, and the second was 3 months earlier, due to exercise.  The report noted that the Appellant did not mention these dislocations at entrance into service, and the results of the aforementioned orthopedic consultation.  The report concluded that the Appellant had an unstable left shoulder, which was not the proximate result of active duty.

A May 2010 VA general medical examination indicates that the Appellant had a history of an unstable left shoulder, which occurred during service in 1983.  A history of surgical repair in June 1984 was noted, and the diagnosis was status-post left shoulder rotator cuff repair.

The Appellant was afforded a VA joints examination in June 2010.  The report indicates that the Appellant's claims file was reviewed, and noted that the Appellant is right-hand dominant.  The Appellant complained of episodic pain with intermittent twitching, which the Appellant stated that he was told by a treating physician that was possible nerve-related damage related to his surgical repair of recurrent dislocations of the left shoulder; he underwent such surgery in June 1984.  Following physical examination and x-rays, the diagnosis was osteoarthritis of the glenohumeral joint with impingement syndrome.

A July 2010 letter from Orthopedic Excellence of Long Island indicates that the Appellant underwent surgical repair of his shoulder in December 1984.  The letter states that the Appellant's injury to the left shoulder during boot camp was the primary cause of his left shoulder injury, which necessitated surgical repair of the shoulder.

An April 2013 VA orthopedic examination report indicates that the Appellant's claims file was reviewed prior to examination.  The Appellant reported a history of a left shoulder injury related to playing football in 1979.  The Appellant also reported a history of re-injuring his left shoulder in service in 1983, once while doing push-ups, and the second time, while making the bed.  Following an examination and x-rays, the diagnosis was post-operative left shoulder.  The VA examiner opined that the Appellant's left shoulder disorder was at least as not incurred in or caused by the in-service injury, event, or illness.  The VA examiner noted that review of the claims file, service treatment records, and subjective and objective evaluation indicated that his left shoulder was at least as likely as not related to his in-service left shoulder complaints.  

A September 2013 letter from a physician's assistant at a private internal medicine practice indicates that the Appellant had a left shoulder dislocation in service which was aggravated by the natural progression such that he underwent a left Bristow repair of his shoulder in December 1984.

The Appellant testified before the undersigned in February 2015.  The transcript reflects that he dislocated his shoulder twice in service, and was put on light duty the first time, but discharged after the second occurrence.  The Appellant also testified that he did not have any shoulder dislocations between his initial March 1983 entrance examination and the start of active duty in September 1983.  The Appellant also stated that he sought treatment for his left shoulder in December 1983, and that he had surgical repair.  

The Board finds that the evidence of record demonstrates service connection for an unstable left shoulder is warranted.   The Board acknowledges that the Medical Board report prior to discharge found that it was less likely than not that the Appellant's unstable left shoulder is related to his active duty, and that it existed prior to active duty, but was not aggravated therein.  However, the Board notes that the April 2013 VA examiner, as well as the Appellant's treating providers, found that the Appellant's unstable left shoulder was at least as likely as not related to his injury and dislocation of the shoulder during active duty.  Regardless of whether the left shoulder was unstable prior to active duty and aggravated by active duty, or whether the unstable shoulder was the result of an injury during active duty, the evidence nonetheless suggests that the Appellant's current post-operative unstable left shoulder is causally related to the dislocations of the Appellant's left shoulder while on active duty.  

The Appellant's competent and credible statements indicate that the Appellant had two left shoulder dislocations prior to the start of active duty, but that he did not require surgical repair until after his period of active duty.  Lay persons are competent to comment upon their personal observations of symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Appellant's statements also provide a nexus linking his current left shoulder disorder and to his in-service left shoulder dislocations.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  As such, the evidence suggests that the Appellant's post-operative unstable left shoulder is causally related to the Appellant's period of active duty.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Appellant's current post-operative unstable left shoulder is related to his in-service left shoulder dislocations.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for post-operative unstable left shoulder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER


Entitlement to service connection for post-operative unstable left shoulder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


